Citation Nr: 1025968	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right knee degenerative 
arthritis, to include as secondary to service-connected 
disability of the medial compartment and patellofemoral 
degenerative arthritis of the left knee, status post medial 
collateral ligament injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008  rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran appeared and testified at a personal hearing in 
February 2010 before the undersigned Veterans Law Judge sitting 
in Little Rock, Arkansas.  A transcript of the hearing is 
contained in the record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hearing loss was not demonstrated in service or within a year 
after separation from service, and has not been shown to be 
related to an event, injury or disease in service.

3.  Tinnitus was not manifested during active service and did not 
develop as a result of an established event, injury, or disease 
during active service.

4.  Right knee degenerative arthritis was not present in service 
or within one year following service separation, nor is it caused 
or aggravated by service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may in-service incurrence of a 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

3.  Right knee degenerative arthritis was not incurred in or 
aggravated by military service; nor may the incurrence be 
presumed; nor it proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
August 2007.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in November 2007.  The letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was reviewed 
and a supplemental statement of the case (SSOC) was issued in 
June 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found 
that the VCAA notice requirements applied to all elements of a 
claim.  Additional notice as to these matters was provided in the 
November 2007 letter.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in May 2008 and March 2010 to assess the current 
nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.



Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection can be granted for certain diseases, including 
arthritis and organic diseases of the nervous system 
(sensorineural hearing loss), if manifest to a compensable degree 
within one year of separation from active service.  Such diseases 
shall be presumed to have been incurred in service even though 
there is no evidence of disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§  1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is not 
obliged to show that his tinnitus was present during active 
military service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present during 
service, the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (2009).  The Court has held that when 
aggravation of a nonservice-connected condition is proximately 
due to or the result of a service- connected condition, the 
veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  See 38 C.F.R. § 3.102 (2009)

Factual Background and Analysis

Hearing Loss and Tinnitus

In August 2007, the Veteran filed claims for service connection 
for bilateral hearing loss and bilateral tinnitus.  He reported 
his military occupational specialty (MOS) as a Security Policeman 
and was on the flight line around the noise of F-4s, F-111s, and 
F-150s.  He noted he was on the rifle and pistol team.  During 
service, he was not offered hearing protection.  He stated that 
he suffered from a constant ringing in his ears since service.  
Service personnel records confirm his MOS.  

Service treatment records do not contain complaints of or 
treatment for any hearing or ear problems, including tinnitus.  
However, audiometric testing was performed in service, and  the 
authorized audiological evaluations, pure tone thresholds, in 
decibels, were as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
Apr. 1971
(enlistme
nt)
RIGHT
0
0
0
0
0

LEFT
0
0
0
0

Apr. 1972
RIGHT
0
0
5
0
0

LEFT
0
0
15
0
0
Nov. 1972
(separati
on)
RIGHT
10
5
10
10
10

LEFT
10
5
10
10
10

In the November 1972 report of medical history for separation, 
the Veteran answered "no" to having any hearing loss and ear, 
nose, or throat trouble.  

The claims file does not contain any post-service VA or private 
treatment records pertaining to hearing loss or tinnitus.

In May 2008, the Veteran was afforded a VA audiology examination; 
the claims file was reviewed in conjunction with the examination.  
The examiner noted that audiogram results dated April 1971, and 
November 1972 (separation examination) were within normal limits 
between 500 and 6000 Hertz for both ears.  Additionally, 
audiometric tracing (undated service record) showed that his 
hearing was within normal limits between 500 and 6000 Hertz for 
both ears.  For the November 1972 audiogram, the examiner noted 
that the Veteran's right ear had mild hearing loss at 6000 Hertz.  

The Veteran complained of difficulty hearing and a constant 
ringing in the ears during the examination.  He denied pre-
military noise exposure and reported service noise exposure from 
firing ranges and aircraft on the flightline.  He denied post-
service noise exposure, although the examiner noted that the 
Veteran had previously worked as a truck driver, and then an 
accountant.  The Veteran attributed a constant bilateral ringing 
tinnitus to working around jets in Vietnam, and stated that he 
first noticed the tinnitus in Vietnam.  

Puretone testing results in decibels were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
05
05
15
10
20
13
LEFT
05
05
20
25
45
24

Puretone threshold average," is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
38 C.F.R. § 4.85 (2002).  

Speech recognition scores, using the Maryland CNC, where 100 
percent for the right ear and 94 percent for the left ear.  
Acoustic immittance findings were noted to show normal middle ear 
function bilaterally.  The diagnosis was of pure tone findings of 
hearing within normal limits for the right ear from 250 to 8000 
Hertz, and hearing within normal limits from 250 to 3000 in the 
left ear, sloping to moderate sensorineural hearing loss at 4000 
Hertz, and rising to mild hearing loss at 6000 Hertz, and back to 
within normal limits at 8000 Hertz.

The examiner opined that the Veteran's hearing loss was not 
related to service because his hearing was within normal limits 
between 500 and 6000 Hertz bilaterally at separation.  
Additionally, she opined that his tinnitus was not related to 
service because there was no complaint of tinnitus in the service 
treatment records, and he did not report any hearing or ear 
difficulties during his separation examination.

During his February 2010 Board hearing, the Veteran testified 
that he served on the flight line for 27 months.  He also 
described participating in the pistol and rifle team for a base, 
where he would compete for several months and would got to "tech 
trials."  He reported never using hearing protection in service.  
He testified that he first noticed the ringing in his ears when 
he was 21 or 22-years old, but that he never reported the problem 
because he did not know that he should, or that tinnitus was a 
problem.  Though he testified that this hearing is worse in his 
right ear than in his left ear, testing shows the opposite to be 
true.  He felt that his right ear hearing would be worse because 
he is right-handed and his rifle would fire closer to that ear.  

Regarding the issue of service connection for a bilateral hearing 
loss, the Board finds that the most persuasive medical evidence 
that specifically addresses the question of whether the Veteran's 
bilateral hearing loss was incurred as a result of noise exposure 
during service weighs against the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Veteran's written statements, testimony, and comments made 
during VA examinations reveal that he reports experiencing a loss 
of hearing, which he attributes to service.  The Board notes that 
in adjudicating a claim the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In addition, the Board acknowledges that the 
Veteran is competent to give evidence about what he experiences; 
for example, he is competent to report experiencing certain 
symptoms, such as hearing loss.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  The Board finds the Veteran to be credible 
in his reports of the symptoms he experiences.  

Medical evidence in the claims file is limited to service 
treatment records and the May 2008 examination.  The May 2008 VA 
examination showed that the Veteran's right ear did not have 
hearing loss according to the standards set forth in 38 C.F.R. 
§ 3.385.  His left ear did meet the requirements, as the examiner 
recorded a score of 45 decibels at 4000 Hertz.  However, the 
examiner opined that the Veteran's hearing loss was not 
attributable to service as his hearing at discharge was within 
normal limits.  While normal hearing in service is not 
dispositive that service could have later caused hearing loss, 
there is no medical evidence which refutes this medical opinion, 
there is no evidence that the Veteran ever sought treatment for 
hearing loss, and the Veteran's testimony does not include 
statements of continuity of symptomatology.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  As such, the Board finds that service connection for 
bilateral hearing loss is not warranted.

Regarding the Veteran's claim for tinnitus, the Board finds that 
service connection is not warranted.  The Board notes that the 
Veteran is competent to describe being exposed to loud noise, 
such as noise due to arms fire or aircraft, and he is competent 
to report symptoms of ringing in the ear.  A lay person is 
competent to testify only as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  Although a lay person is 
competent to testify as to symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and knowledge 
are competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In the present case, the 
claims folder is absolutely void of complaints of tinnitus prior 
to the VA audiometric examination of May 2008, about 35 years 
after the Veteran was separated from service.  Further, although 
the Veteran described ringing in his ears in at age 21 or 22, 
this would have been during service.  There is no record that he 
sought treatment at that time, and he denied any hearing loss and 
ear, nose, or throat trouble in the November 1972 report of 
medical history for separation.  Evidence contemporaneous with 
his period of service is of greater probative value than his 
present recollection of events that occurred 35 years earlier.  
In conclusion, the evidence does not support the Veteran's claim 
that he developed tinnitus during his period of military service.

Right Knee

The Veteran filed a claim for service connection for a right knee 
disability secondary to his left knee disability.  He noted that 
he felt his right knee became disabled due to favoring his left 
knee, which he injured during a training exercise in service.  

Service treatment records show that the Veteran injured his left 
knee in November 1972.  Due to his left knee injury he was told 
to use gastroc strengthening exercises on both knees.  On his 
separation examination he noted that his knee problems were 
limited to his left knee.  It is not contended nor is it shown 
that the Veteran suffered from right knee problems during 
service.  There are no records in the claims file dated within a 
year of separation from service.

VA treatment records include a July 2004 note which showed the 
Veteran complaining of a long history of left knee problems, with 
the initial injury occurring six years prior when he lost his 
balance working on a house and twisted his left knee.  He 
reported that his right knee was becoming more painful, which he 
attributed to compensating for the left knee.  An August 2004 X-
ray report noted the soft tissue structures of both knees were 
unremarkable, with no joint effusion.  There was a loose body 
within the right femorotibial joint.  A November 2004 X-ray 
report showed mild narrowing of the medial compartment of the 
femoral tibial joint on the right, with well-maintained 
patellofemoral joint space, intact bony structures, and no 
evidence of joint effusion.  In December 2004, he complained of 
chronic right knee pain with clicks and pops, but without 
locking.  The impression was internal derangement of the right 
knee.  In January 2005, an MRI revealed a medial meniscus tear in 
the right knee.  In February 2005, the Veteran underwent right 
knee arthroscopy with partial medial and lateral menisectomy and 
chrondroplasty trochlea.  An April 2005 orthopedic surgery note 
showed the Veteran had a follow-up for a lesion that was noted on 
an MRI of his right knee.  The physician magnified the areas in 
question and did not see a lesion, and noted that there was no 
change.  

The Veteran was afforded a VA joints examination in May 2008; the 
claims file was reviewed in conjunction with the examination.  He 
reported symptoms of "minor" aches and pains in his right knee, 
which were almost constant, but with some weather-related 
stiffness and long-sitting stiffness.  He noted he was receiving 
Social Security disability for neck and shoulder injuries from a 
truck accident in May 2006.  On physical examination right knee 
range of motion was zero to 135 degrees; there was patellofemoral 
crepitation, but he had a normal gait.  Review of x-ray reports 
found that the right knee had normal bony anatomy without 
disease, deformity or sign of injury, but that the lateral view 
showed very minimal degenerative changes behind the patella.  The 
diagnosis was very minimal early patellofemoral degenerative 
arthritis of the right knee.  The examiner opined that there was 
no relation between his previous left knee injury and his current 
right knee symptoms, and that it was "not as likely as not that 
his right knee symptoms were due to or the result of or have been 
aggravated by his left knee."  The examiner additionally stated 
that "the increased disability manifestation/symptoms 
representing aggravation above the baseline manifestations noted 
above, which in the examiner's opinion are approximately due to 
the service-connected disability, do not exist."  Aging and 
normal use were, in the examiner's opinion, the cause for the 
Veteran's minimal degenerative arthritis.

In March 2009, the VA provided the Veteran with bilateral knee 
braces.  A right knee x-ray report showed mild joint space 
narrowing in the medial compartment, minimal degenerative 
osteophyte formation in the patellar and medial compartments, and 
a calcific density anterior to the proximal portion of the tibial 
shaft was noted to be either vascular or secondary to an old soft 
tissue injury.

During his February 2010 Board hearing, the Veteran testified 
that he had not been told by any medical professional that his 
right knee disability was due to his left knee disability, though 
he felt that his gait was affected by his left knee and caused 
him to compensate with his right knee.  He also testified that he 
began having problems with his right knee in the 1980s after 
stepping off of a porch wrong, and he felt a sharp pain go 
through his right knee.  He stated he was stepping off the porch 
with his right leg because it was stronger than his left leg due 
to his knee.  He also reported that he was given a cane by the VA 
to relieve the pressure off his right knee.  When asked if he 
sought treatment for his knee after the porch incident in the 
1980s, the Veteran replied that he did not, he merely self-
medicated. 

The Board finds that the evidence of record does not support 
service connection for a right knee disability, to include as 
secondary to a left knee disability.  

As an initial matter, the Board notes that the Veteran does not 
contend, and the evidence does not show, that his claimed right 
knee disability arose during service or is related to his 
service.  His service medical records reflect no complaints, 
treatment or findings of any right knee injury or disease.  The 
Veteran claims that he is entitled to service connection for 
right knee degenerative arthritis because it is due to his 
service- connected left knee disability.  The evidence in the 
claims file shows that the Veteran twisted his right knee 
stepping off a porch in the 1980s, for which he did not seek 
medical treatment.  X-ray reports eventually showed that he 
suffered from mild degenerative arthritis in his right knee, and 
he underwent arthroscopy on his right knee in February 2005.  The 
only medical nexus opinion in the claims file, from the May 2008 
VA examination, is negative.  The examiner found that his right 
knee degenerative arthritis was not secondary to favoring his 
left knee, and instead found that his right knee degenerative 
arthritis was due to aging and normal use.

As noted above, the Veteran is competent to testify as to the 
symptoms he experiences, such as increased pain in his right 
knee, and popping of the right knee.  Additionally, the Board 
finds that he is credible in reporting that these symptoms.  
However, while the Veteran contends that his right knee 
disability is due to favoring his left knee which causes an 
abnormal gait, the medical evidence in the claims file shows that 
he had a normal gait.  Additionally, there is no positive medical 
nexus opinion in the claims file relating his current right knee 
disability to his left knee disability.  As such, the Board finds 
that service connection for right knee degenerative arthritis, to 
include as secondary to service-connected disability of the 
medial compartment and patellofemoral degenerative arthritis of 
the left knee, status post medial collateral ligament injury is 
not warranted.

For the foregoing reasons, the claim for service connection for 
bilateral hearing loss, and for service connection for right knee 
degenerative arthritis, to include as secondary to left knee 
disability, must be denied.  In arriving at the decision to deny 
the claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral tinnitus is 
allowed, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for right knee degenerative 
arthritis, to include as secondary to service-connected 
disability of the medial compartment and patellofemoral 
degenerative arthritis of the left knee, status post medial 
collateral ligament injury is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


